DETAILED ACTION
I. ACKNOWLEDGEMENTS
The current application, 16/800971 ("the instant application"), was filed February 25, 2020.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding
The instant application is a reissue application of U.S. Patent No. 9,775,570 (“the ‘570 Patent”). The ‘570 Patent was filed as application 15/583718 (“the ‘718 application”), on May 1, 2017.   
	The Examiner further notes that a litigation search revealed a litigation involving the ‘570 patent, 3:19cv 1100 Masimo Corporation vs Sotera Wireless et al.  Also based upon the Examiner's independent review of the ‘570 patent itself and the prosecution history, the Examiner cannot locate any previous or additional reexaminations, supplemental examinations, certificates of correction, or other ongoing proceedings involving the ‘570 patent before the Office. 

II. CLAIM STATUS
The ‘570 Patent issued with claim 1-18 (“Patented Claim”).  The preliminary amendment of February 25, 2020 cancels claims 1-18 and adds claims 19-23.   As of the date of this Office Action, the status of the claims is:
a. Claims 19-23 are pending (“Pending Claims”).
b. As a result of this office action, claims 19-23 are examined on the merits below.



III. AMENDMENTS
The Amendments to the specification and claims filed 2/25/2020 have been entered.  

IV. PRIORITY AND CONTINUING DATA
	Based upon a review of the instant application and ‘570 Patent, the Examiner finds that
The instant application is claiming domestic priority under 35 U.S.C. § 120 or 35 U.S.C. § 119(e).  Specifically, the instant application is a continuing reissue of US Application 16/184908, filed 11/8/2018, which is a continuing reissue of US Application 15/881602, filed 1/26/20178, which is a reissue of the ‘570 patent.  In addition, the ‘570 patent is a continuation of US Application 13/037184, filed 2/28/2011.  13/037184 also claims priority to provisional applications 61/309419, filed 3/1/2010 and 61/328630, filed 4/27/2010.  Also, based upon a review of the ‘570 Patent itself, the Examiner finds that the ‘570 Patent is not claiming foreign priority under 35 USC § 119(a).   As such, the current claims have an effective filing date not later than 2/28/2011. 
Because the earliest possible effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier “First to Invent” provisions apply.  .

V. DUTY OF DISCLOSURE
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,775,570 is or was 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

VI. REISSUE DECLARATION

The reissue declaration is improper.  Specifically, this is a broadening reissue.  In a broadening issue, Applicant must identify specific language in the claims that rendered the claim too narrow and is being removed in the reissue. See MPEP 1414 II.  Here Applicant has stated what the new claims recite, but has not identified specific language that renders the original claims too narrow.  As such, a new declaration is required. 
   Claims 19-23 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

VII. APPLICATION DATA SHEET

	The ADS is objected to because it does not list the current application and application 16/184908 as being a reissue of 15/583718.  This would make it unclear as to whether the current application is a continuing reissue application or a Bauman type continuation (see MPEP 1451 

VIII. SPECIFICATION OBJECTIONS

	The amendment to the specification filed 2/25/2020 is objected to for two reasons.  First, it does not list 16/184908 as a continuing reissue of 15/881602.  Second, in line 12, the current application number is listed as ##/###,###.  Correction is required.  
The specification is further objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  There is no antecedent basis in the specification for the diminishment being a stepwise function of discrete steps, as recited in claim 22.  Clarification is required.  

IX. DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-35 of U.S. Patent No. RE47882. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader versions of the patented claims, and as such, are covered by the patented claims.  


Claims 19 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. RE47218.

 Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader versions of the patented claims, and as such, are covered by the patented claims.  


X. REJECTIONS UNDER 35 USC 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 22 is rejected in that there is no support for the diminishment being stepwise.  In column 6, line 66, column 9, line 43, column 12, line 8, and column 12, line 15, the ‘570 patent states that the alarm limit changes monotonically.  The Examiner cannot find any reference to the diminishment being a stepwise function of discrete steps.  Clarification is required.  

X. ART REJECTIONS 

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claim(s) 19-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bock et al US Patent 7,079,035 in view of Kiani et al US Patent 6,597,933.

Bock teaches a medical monitor with a dynamically adjustable alarm including a monitor 14 that has a sensor 13 for oxygen saturation  (see column 5, line 12), and a processor 27 programmed to perform the method of setting the alarm.  The alarm includes a tracking threshold 314 that is set at a percentage difference from the current value (see column 4, line 6) and the alarm is activated when the measured value drops below the threshold.  As such, the difference between the oxygen saturation and the alarm threshold diminishes with a diminishing oxygen saturation.  Bock does not teach using an optical sensor to measure oxygen saturation.  However, Kiani teaches just that, an oximeter that determines oxygen saturation based on attenuated radiation (see figure 2 and discussion through the specification).  As such, it would have been obvious to modify Bock to use an optical oxygen saturation sensor, as it is merely the use of a well known sensor for that purpose in the art.   
With respect to claim 20, the difference will diminish to zero when the saturation is zero.  

As to claim 23, the alarm threshold is automatically adjusted.  

Claims 19 and 23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mannheimer US PG PUB 2003/0018241.

As to claim 19, Mannheimer teaches an oximeter for obtaining oxygen saturation measurements from attenuated oxygen measurements (see paragraph [0023], for example).  In paragraph [0037], Mannheimer teaches using an alarm threshold that is less than a running baseline saturation by 10%, so the difference is “based on” the prior oxygen saturation and the difference will diminish based on the prior value, at least a little.  
Claim 23 is rejected in that the alarm threshold is set automatically.


Claim(s) 19-23 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Baker, Jr. (U.S. Patent Application Publication No. 2009/0247848).

As to claim 19, Baker, Jr. teaches a system for reducing nuisance alarms where the system is a pulse oximetry system 10 that includes a sensor 12 and a pulse oximetry monitor 14 that detects oxygen saturation based on attenuated radiation (see para. 0023 and Fig. 1).  In one method, the receive data operation 602 includes receiving an electronic signal from a sensor and processing that signal to generate data (see para. 0049 and Fig. 6).  The received data is analyzed in the generate estimate operation 604 and one or more statistical parameters describing the data are calculated in the calculated statistical parameters operation 606 (see paras. 0050-0051).  After the calculations have been made, an alarm condition operation 608 is performed where an adjusted alarm condition is determined based on a predetermined alarm condition (see para. 
With respect to claim 20, the difference will diminish to zero when the saturation is zero.  
 With further respect to claims 21 and 22, with the continued calculations in Baker, Jr., the diminishment in difference between the measured oxygen saturation level and the alarm threshold could be either stepwise or proportional and would in turn be dependent upon the individual patient's measurements.  
As to claim 23, the alarm threshold is automatically adjusted.  

Claim(s) 19 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cazares et al US PG PUB 2008/0162182 in view of Mannheimer.  


Claim 23 is rejected in that the alarm is set automatically.

XI. 101 REJECTIONS 

	The Examiner notes that claims 19-23 give rise to a potential rejection under 35 USC 101, as the method being performed, falls under mental processes, as discussed in MPEP 2106.04(a)(1)III, as the transmitting step falls under extra solution activity.  However, as discussed in MPEP 2106.04(d)(1), the ‘570 patent quite clearly discloses that the current invention is an improvement over existing technology, in the discussion with respect to figures 1-3 at column 2, lines 38.+  Furthermore, while the current claims are broad, they also capture the improvement, that the difference between the threshold and the prior oxygen saturation 

XII. CONCLUSION


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992